2B 20- YA,

Russell Greer F i L LD ,
7901 South 3200 West U.S. DISTRICT COURT
P.O. Box 152 MIDDLE DISTRICT OF TENN.
West Jordan, Utah 84088 MAY 2 6 REC'D zaze

801-895-3501

russmark(@gmail.com
Pro Se Litigant

 

IN THE UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF TENNESSEE, NASHVILLE DIVISION

 

RUSSELL G. GREER,

Plaintiff Case No.:
V. Judge:
JURY DEMAND
TAYLOR A. SWIFT,
Defendant ERRATA

TO PLAINTIFE’S COMPLAINT
FOR DECLARATORY RELIEF

 

 

Case 3:20-cv-00436 Document 4 Filed 05/26/20 Page 1 of 6 PagelD #: 74

 
NOTICE OF ERRATA
On May 2154 Plaintiff filed a Complaint for Declaratory Relief. Through his own negligence,
he failed to sign the Complaint with a signature, although he included an “s-signature”’. To be in

accordance with Rules of Civil Procedure 11, Plaintiff includes a signed signature in EXHIBIT

A.
Respectfully submitted,

DATED: May 18th, 2020
Respectfully submitted,

Russell Greer
Pro Se Litigant
/rgreer/

Case 3:20-cv-00436 Document4 Fjled 05/26/20 Page 2 of 6 PagelD #: 75

 
EXHIBIT A

Case 3:20-cv-00436 Document 4 Filed 05/26/20 Page 3 of 6 PagelD #: 76

 
TRIAL BY JURY
114. Russell Greer hereby requests trial by jury on all issues wherein trial by jury is
permissible.
PRAYER FOR RELIEF
WHEREFORE, Russell Greer prays for judgment against Taylor Swift as follows:
(i) Compensatory damages in the amount of two million dollars.

(2) General and special damages to be found by a jury in accordance with the

facts, for the jury to find up to twenty million dollars.

(3) An award of pre and post-judgment interest;
(4) Russell Greer be awarded trial by jury on all issues triable by jury; and
(5) Such other and further relief as the Court deems just and proper.

Respectfully submitted,

DATED: May 12th, 2020
Respectfully submitted,

Russell Greer
Pro Se Litigant

/rgreer/ I A

Case 3:20-cv-00436 Document 4 Filed 05/26/20 Page 4 of 6 PagelD #: 77

 
mh
Se
:
&
¢
'

LA

 

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I, (a) PLAINTIFFS DEFENDANTS

Greer, Russell G. Swift, Taylor A.

JS 44 (Rev. 07/16)

 

Davidson

(EXCEPT IN U.S. PLAINTIFF CASES)

Russell Greer, Pro Se Litigant

7901 South 3200 West

(c) Attomeys (Firm Name, Address, and Telephone Number)P.O, Box 152

West Jordan, Utah 84088
801-895-3501
russmark@gmail.com

NOTE:

 

Attorneys (if Known)

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES gsounty, ['N a

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X™ in One Box Only) UWI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1: U.S. Government 0 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Gi x 1 Incorporated or Principal Place o4 > ¢
of Business In This State
02 US. Government -¢ Diversity Citizen of Another State x 2 O 2 Incorporated and Principal Place 05 085
Defendant (Indicate Citizenship of Parties in Item I) of Business In Another State
Citizen or Subject of a 0 3 O 3. Foreign Nation 06 O86
s : Foreign Country
IV. NATURE OF SUIT (Place an “ee in One Box Only)
l CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY _ OTHER STATUTES ]
OG 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure C) 422 Appeal 28 USC 158 OG 375 False Claims Act
O 120 Marine 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 4 376 Qui Tam (31 USC
0 130 Miller Act 315 Airplane Product Product Liability C] 690 Other 28 USC 157 3729(a))
G 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
1 150 Recovery of Overpayment | [J 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C) 820 Copyrights © 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability O 830 Patent © 450 Commerce
1 152 Recovery of Defaulted Liability ( 368 Asbestos Personal (J 840 Trademark (460 Deportation
Student Loans 0 340 Marine Injury Product © 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability LABOR SOCIAL SECURITY. Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY |€ 710 Fair Labor Standards O 861 HIA (1395ff) 1 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 370 Other Fraud Act ( 862 Black Lung (923) 1 490 Cable/Sat TV
O 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 01 850 Securities/Commodities/
0 190 Other Contract Product Liability O 380 Other Personal Relations ©) 864 SSID Title XVI Exchange
O 195 Contract Product Liability 360 Other Personal Property Damage 0 740 Railway Labor Act 0 865 RS] (405(g)) O 890 Other Statutory Actions
1 196 Franchise Injury 0 385 Property Damage 0 751 Family and Medical 0 891 Agricultural Acts
7) 362 Personal Injury - Product Liability Leave Act 0 893 Environmental Matters
Medical Malpractice QO 790 Other Labor Litigation 0 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |) 791 Employee Retirement FEDERAL TAX SUITS Act
0 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff 0 896 Arbitration
O 220 Foreclosure O 441 Voting O 463 Alien Detainee or Defendant) ( 899 Administrative Procedure
O 230 Rent Lease & Ejectment Cj 442 Employment © 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
(1 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations © 530 General 1 950 Constitutionality of
0 290 Ali Other Real Property 0 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 0 462 Naturalization Application
1 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
© 448 Education 0 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

Vv. ORIGIN (Place an “X” in One Box Only)

-« Original 2 Removed from O 3  Remanded from C4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity): 28 U.S.C. § 1332,

 

 

Brief description of cause:

Defendant failed to warn with her publicity stunts, thus harming plaintiff.

 

VII. REQUESTED IN

COMPLAINT:

©) CHECK IF THIS

1S A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VII. RELATED CASE(S)

IF ANY

(See instructions}:

JUDGE

DEMAND S$
22 million dollars

CHECK YES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER

AA Yes O No

 

DATE

05/09/2020

B A OF ATTORNEWY OF RECORD

Case 3:20-cv-00436 Document 4 Filed 05/26/20 Page 5 of 6 PagelD #: 78

AMOUNT APPLYING IFP JUDGE MAG. JUDGE

FOR OFFICE USE ONLY

RECEIPT #
 

801BROADWAY = a

RM.800
nena TN 37203

por . - DEPT:

ST TTT
ULAR Aba Fg FedExo

 

! ‘ HR! Express!

| i} b

ue Peat | | i N | ee

en ane - TE = 2 AY 30
a 23000 5784 0526 ———_~ENPRESS SAVERS

SHRNCA ow

“AMINO

|

mek E> Bin
WLS, Bisa cour

 

Case 3:20-cv-00436 Document 4 Filed.05/26

 
